OFFICE   OF THE ATTORNEY       GENERAL   OF TEXAS

                               AUSTIN




Rgnolvlble T. Gilbert     Adam
County Attorney
Jasper County
Jasper, Texas
Dear Sir:




ion or this dep
in part ae ioll
                                       by the Colamissioners
                                       8, to aeoure the
                                       IL the authority of
                                       ae $7000.00 of the
                                     d~slnklng Fund or Road
                                     County, Texae, aa a re-




                       our houra notioe.
                       requires that the county furnish
        the revolving   fund ior.the  Bet-up, and the our-
        plue id the,road distriot    Interest end Sinking
        Fund is the only eurplne which the oountg hae to
        draw from ror this prograra,a
              Seation 17, of Article   2'3.51, Vernon's   Annotated
Civil    Statutes,   provides in part:
    Eonorable   T. Gilbert   Adams, Page 2


i                the Commissloaers Court OS eaoh oounty
          Of this State, in addition of the powers already
          oonferred on it by.law, is hereby empowered to
          oreate a revolving fund or funds and to make
          appropriations   thereto out of the generalrev-
          ewe of such county; and such revolving fund
          shall be used by suoh aounty only In oooperatioa
          with the United States Department of Agriculture
          to aid and assist la oarrylag out the purposes
          and provisions   of an Act 0r Congress 0r the
          United States pertaining     tothe    distribution
          of commodities to persons in need of assistanoe,
          under the dlreotien    of the United, States Depart-
          ment of Agrioukture;    provided, however, that the
          county shall have oa hand at all times either
          the moneys appropriated    to suoh revolving       fund
          or l’unds or the equivalent thereof in stamps
          issued by the United States Department of Agri-
          culture under the Fodd and/or Cotton Stamp Plan;
          which stamps are oonvertible      into oash at any
          time .*
               Article  ISSa, Veraon’s Annotated Civil Statutes,
    authorizes any county or any polltlcal’subdivlaion~ol       the
    county, or any road dietriot    that has beenor may be~oreated
    by any general or speoial law to issue bonds for the purpose
    of oonstruotloa,   maintenance and operation of ,maoadamLzed,
    graveled or paved roads, and turnpikes,     or In aid thereof’,
    in any amount not exoeedlng one-fourth    of the assessed valua-
    tion of the real property of suah oounty or politloal       suv-
    divisioa  or road distrlot,   and to levy and oolleot.aUvalorem
    taxes to pay the interest    on such bonds and provide a sink-
    ing fund for the redemption thereof.
                Artiole   779, Vernon’s   Annotated Civil   Statutes,
    provides!
                 The commissioners oourts. may invest sink-             ’
          ing funds acoumulated for the redemption and
          payment of any bends issued by suoh oounty,
          politioal   subdivision  or defined district there-
          of, in bonds ofthe United States, Of.Texas, or’
          any county in this State; or in bonds of the
          Federal Farm Loan Bank System.     NO suoh bonds
          shall be purchased which; aooording to their
          terms, mature at a date subsequamt to the time
          OS maturity of the bonds for the payment of
          whioh such siragingfund was created.*
Honorable   T. Gilbert   Adams, Page 3


            ArtiOle   780, Vernon's   Annotated   Oivil     Statutes,
provides:

            *All i6terest  on such investments        shall be
      applied,to  the sinking fund to whioh it         belongs,
      and the use of suoh funds for any other          purpose
      shall be oonsldered a diversion    thereof       and pun-
      ished as provided by artiole   94 of the        Penal
      Code."
           Artiole   779, supra, describ ed the manner and des-
ignates the bonds, wh**h the sinking funds aoouniulated for
the redemption and payment of any bonds issuedby     such oouM,V,
political  subdivision   or defined district may be invested.
However, this statute does not authorize the oonimlssioners~
oourt to use any portion of the surplus in the interest      and
sinking fund for any other purpose.
            Ia view of the foregoing     statutes It is our opin-
ion that any surplus in'the interest        and sinkl5g fund of
the road distriot    must be applied to the speoifio     purpose
or purposes for which It was raised and aoWaulated,         whloh
was for the redemption and payment of the ~bond issue and.
the interest   thereon;exoept      the investmedts authorized by.
Article   779, supra.    Therefore,   the oommissioners* oourt
has no legal authority er power to use s5y emouatof         the
surplus in the interest     and sinking fund OS the above
mentioned road'distriot     for the purpose of'settiag    up a
revolving   fund for the oountp, to be used by said county
in oooperation with the United States Department of Agri-'
oultureix   aid and assist in carrying out the purpose and
provisi058   of se&Ion 17, Artfole      2351, eupra, end an Act
of ~Gongress pertaining    to the distribution    of commodities
to persons in need of assistance       regarding the food and/or
aotton stamp plan.
                                                  Yours very truly
                                           ATfORNEp       GENERALOFTEXAS

APPROVED FEB 19, 1942
a/ Grover Sellers
FIFLSTASSISWN!C
ATTORNEY GXXXE?AL
1IW:I.M
     APPROVEDOPINIOIi comalTEE BY Bg         cm